DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 1/26/2021. Claim 1 has been amended. Claims 3-4 have been cancelled. Claims 5-7 have been newly added. Claims 1, 2, and 5-7 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 1/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9762264 and 10425110 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
	Applicant’s arguments against the 35 U.S.C. 101 rejections have been fully considered and are persuasive in view of the Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Examiner’s Amendment made to claim 1 which clarifies a receiver receiving a broadcast data from a transmitting apparatus and transforming (i.e., demodulate, deinterleave, and decode) to output bits corresponding to the broadcast data, and claim 11 which clarifies that the claimed transmitting apparatus transmits a signal (transformed through interleaving and mapping as claimed) to a receiving apparatus are considered as a practical application under Step 2A Prong 2 under 35 U.S.C. 101 in view of Example 41 of the 2019 Revised Patent Subject Matter Eligibility Guidance.

Authorization for this examiner's amendment was given in a telephone interview with Thomas Negley (Reg. no. 70,362) on 2/8/2021.

IN THE CLAIMS:
Please amend claims 1 and 6.


a receiver configured to receive a signal from a transmitting apparatus, the signal including broadcasting data;
a demodulator configured to demodulate the signal to generate values based on 16-quadrature amplitude modulation (QAM);
a deinterleaver configured to split the values into a plurality of groups, and deinterleave the plurality of groups; and
a decoder configured to decode values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code to output bits, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 64800 bits,
wherein the bits correspond to the broadcasting data, 
wherein the plurality of groups are deinterleaved based on a following equation:
Y[Symbol font/0x70](j) = Xj for 0 ≤ j < Ngroup,
where Xj is a jth group among the plurality of groups, Yj is a jth group among the deinterleaved plurality of groups, Ngroup is a number of the plurality of groups, and π(j) denotes a deinterleaving order for the deinterleaving, and
wherein the π(j) is represented as follows: 


Code Rate

Order of deinterleaving
[Symbol font/0x70](j) (0 ≤ j < 180)


0
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22


23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
63
64
65
66
67
68


69
70
71
72
73
74
75
76
77
78
79
80
81
82
83
84
85
86
87
88
89
90
91

j
92
93
94
95
96
97
98
99
100
101
102
103
104
105
106
107
108
109
110
111
112
113
114


115
116
117
118
119
120
121
122
123
124
125
126
127
128
129
130
131
132
133
134
135
136
137


138
139
140
141
142
143
144
145
146
147
148
149
150
151
152
153
154
155
156
157
158
159
160


161
162
163
164
165
166
167
168
169
170
171
172
173
174
175
176
177
178
179




6/15

55
146
83
52
62
176
160
68
53
56
81
97
79
113
163
61
58
69
133
108
66
71
86


144
57
67
116
59
70
156
172
65
149
155
82
138
136
141
111
96
170
90
140
64
159
15


14
37
54
44
63
43
18
47
7
25
34
29
30
26
39
16
41
45
36
0
23
32
28


27
38
48
33
22
49
51
60
46
21
4
3
20
13
50
35
24
40
17
42
6
112
93

π(j)
127
101
94
115
105
31
19
177
74
10
145
162
102
120
126
95
73
152
129
174
125
72
128


78
171
8
142
178
154
85
107
75
12
9
151
77
117
109
80
106
134
98
1
122
173
161


150
110
175
166
131
119
103
139
148
157
114
147
87
158
121
164
104
89
179
123
118
99
88


11
92
165
84
168
124
169
2
130
167
153
137
143
91
100
5
76
132
135





.

6.	(currently amended):  A transmitting apparatus comprising:
an interleaver configured to interleave parity bits, split a codeword comprising input bits and the interleaved parity bits into a plurality of bit groups, and interleave the plurality of bit groups; 
a mapper configured to map bits of the interleaved codeword to constellation points for 16-quadrature amplitude modulation  (QAM); and 
a transmitter configured to transmit a signal generated based on the constellation points to a receiver,

wherein the plurality of bit groups are interleaved based on a following equation:
Yj = X[Symbol font/0x70](j) for (0 ≤ j < Ngroup),
where Xj is a jth bit group among the plurality of bit groups, Yj is a jth bit group among the interleaved plurality of bit groups, Ngroup is a number of the plurality of bit groups, and π(j) denotes a interleaving order for the interleaving of the plurality of bit groups, and
wherein the π(j) is represented as follows: 


Code Rate

Order of interleaving
[Symbol font/0x70](j) (0 ≤ j < 180)


0
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22


23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
63
64
65
66
67
68


69
70
71
72
73
74
75
76
77
78
79
80
81
82
83
84
85
86
87
88
89
90
91

j
92
93
94
95
96
97
98
99
100
101
102
103
104
105
106
107
108
109
110
111
112
113
114


115
116
117
118
119
120
121
122
123
124
125
126
127
128
129
130
131
132
133
134
135
136
137


138
139
140
141
142
143
144
145
146
147
148
149
150
151
152
153
154
155
156
157
158
159
160


161
162
163
164
165
166
167
168
169
170
171
172
173
174
175
176
177
178
179




6/15

55
146
83
52
62
176
160
68
53
56
81
97
79
113
163
61
58
69
133
108
66
71
86


144
57
67
116
59
70
156
172
65
149
155
82
138
136
141
111
96
170
90
140
64
159
15


14
37
54
44
63
43
18
47
7
25
34
29
30
26
39
16
41
45
36
0
23
32
28


27
38
48
33
22
49
51
60
46
21
4
3
20
13
50
35
24
40
17
42
6
112
93

π(j)
127
101
94
115
105
31
19
177
74
10
145
162
102
120
126
95
73
152
129
174
125
72
128


78
171
8
142
178
154
85
107
75
12
9
151
77
117
109
80
106
134
98
1
122
173
161


150
110
175
166
131
119
103
139
148
157
114
147
87
158
121
164
104
89
179
123
118
99
88


11
92
165
84
168
124
169
2
130
167
153
137
143
91
100
5
76
132
135





.

Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Lee et al. (20140331102) teaches a transmitter including an LDPC encoder and a modulator for generating an LDPC codeword length N-7200 and code rate 1/9 – 6/9 corresponding to information bits by performing accumulation with respect to sequence corresponding to a parity check matrix.
Eroz et al. (20140229802) teaches an apparatus comprising a processor and at least one memory for encoding wherein a source data sequence on a predetermined structure parity check matrix of a LDPC code and wherein the 
Eroz et al. (20140229800) teaches encoding by a processor of a device wherein a source data sequence on a predetermined structure parity check matrix of a LDPC code and wherein the structure parity check is represented by tabular information of a format for many different code rate.

However, with respect to independent claim 1, and similarly claim 6, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “wherein the plurality of bit groups are deinterleaved based on a following equation: (see equation in claim 1) where Xj is a jth bit group among the plurality of bit groups, Yj is a jth bit group among the deinterleaved plurality of bit groups, Ngroup is a total number of the plurality of groups, and π(j) denotes a permutation order for the deinterleaving”, and “wherein the π(j) is represented as follows: (See table in claim 1 representing the order of interleaving)”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1, 2, and 5-7 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Petrov (20150188734) discloses a coding scheme that consists of N cyclic blocks each consisting of Q bits, a bit permutation is applied to the bits of the codeword, a plurality of constellation blocks each consisting of GxM bits are generated, and a block permutation is applied to the constellation blocks.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111